                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



MITZI D.,                                  No. SA CV 18-01065-DFM

          Plaintiff,                       MEMORANDUM OPINION AND
                                           ORDER
             v.

ANDREW M. SAUL, Commissioner
of Social Security,

          Defendant.



      Mitzi D. (“Plaintiff”) appeals from the Social Security Commissioner’s
final decision denying her application for Supplemental Security Income
(“SSI”).1 The Commissioner’s decision is affirmed and this case is dismissed
with prejudice.
                                BACKGROUND
      Plaintiff filed an application for SSI on February 6, 2015, alleging
disability beginning on October 1, 2008. See Dkt. 16, Administrative Record
(“AR”) 489-98. After being denied initially and on reconsideration, Plaintiff



      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
requested a hearing before an Administrative Law Judge (“ALJ”). See AR
423-48. A hearing was held on May 16, 2017, at which Plaintiff and an
impartial vocational expert testified. See AR 340-64. On June 9, 2017, the ALJ
issued a written decision finding Plaintiff ineligible for disability benefits. See
AR 30-46.
      The ALJ found that Plaintiff had not engaged in substantial gainful
activity since her application date. See AR 35. The ALJ next found that
Plaintiff had the severe impairments of degenerative disc disease and
osteoarthritis of the right shoulder. See id. The ALJ determined that Plaintiff
had the residual functional capacity (“RFC”) to perform light work, except
that she could only occasionally reach overhead bilaterally and climb, and
frequently balance, stoop, kneel, crouch, and crawl. See AR 36-40. The ALJ
accordingly found that Plaintiff could perform her past relevant work as a
hairstylist (listed as cosmetologist, DOT 332.271-010) both as generally and
actually performed. See AR 40-41. In the alternative, the ALJ found that
Plaintiff could perform jobs existing in the national economy, including
cleaner (DOT 323.687-014), cashier II (DOT 211.462-010), and furniture
rental clerk (DOT 295.357-018). See AR 41-42. Consequently, the ALJ
concluded that Plaintiff was not disabled. See AR 42.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-7. This action
followed. See Dkt. 1.
                                    DISCUSSION
      The ALJ determined that Plaintiff had the RFC to perform light work
but could only occasionally reach overhead bilaterally and climb, and
frequently balance, stoop, kneel, crouch, and crawl. See AR 37. Two State
agency physicians—Drs. John Godes and L. C. Chiang—opined that Plaintiff



                                          2
could stand, walk, or sit for 6 hours in an 8-hour workday, and could only
occasionally push and pull. See AR 418-19, 1166.
      Plaintiff contends the ALJ erred by not including the standing/walking
and pushing/pulling limitations in the RFC. The Court disagrees. These
limitations fall within the light work exertional category. Social Security
Regulation (“SSR”) 83-10 provides, “a job is in [the light work] category when
it requires a good deal of walking or standing,” with “the full range of light
work” requiring “standing or walking, off and on, for a total of approximately
6 hours of an 8-hour workday.” “A job is also in [the light work] category
when it involves sitting most of the time but with some pushing and pulling of
arm-hand or leg-foot controls.” Id. Relying on SSR 83-10, courts have
generally found that Plaintiff’s limitations are consistent with a designation of
light work. See Rakowski v. Comm'r of Soc. Sec., No. 16-00588, 2017 WL
3334010, at *11 (E.D. Cal. Aug. 4, 2017) (collecting cases finding that light
work is consistent with 6-hour standing/walking limitation); Rocha v. Colvin,
No. 12-0336, 2013 WL 1858602, at *4 (E.D. Wash. May 2, 2013) (finding light
work consistent with “occasional pushing and pulling” limitation).
      In any event, the Court would find that any error was harmless. See
Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (holding that an
error is harmless when it is “inconsequential to the ultimate nondisability
determination”). As noted above, both Drs. Godes and Chiang opined that
Plaintiff was limited to 6 hours of standing and walking and occasional
pushing and pulling. The ALJ gave “great weight” to Dr. Chiang’s opinion
that Plaintiff “could perform a limited range of light work . . . except with
manipulative [and postural] limitations.” AR 39 (citing AR 418-19). And the
ALJ gave “partial weight” to Dr. Godes’ opinion for the sole reason that it did
not include postural limitations and thus was not restrictive enough. Id. (citing
AR 1166). The ALJ thus gave proper consideration to the medical opinions.


                                        3
      Additionally, the Court notes that the ALJ found that Plaintiff could
perform her past relevant work as a hairstylist both as actually and generally
performed. See AR 40. The DOT describes that position as such:
            Provides beauty services for customers: Analyzes hair to
      ascertain condition of hair. Applies bleach, dye, or tint, using
      applicator or brush, to color customer's hair, first applying solution
      to portion of customer's skin to determine if customer is allergic to
      solution. Shampoos hair and scalp with water, liquid soap, dry
      powder, or egg, and rinses hair with vinegar, water, lemon, or
      prepared rinses. Massages scalp and gives other hair and scalp-
      conditioning treatments for hygienic or remedial purposes
      [SCALP-TREATMENT OPERATOR (personal ser.) 339.371-
      014]. Styles hair by blowing, cutting, trimming, and tapering,
      using clippers, scissors, razors, and blow-wave gun. Suggests
      coiffure according to physical features of patron and current styles,
      or determines coiffure from instructions of patron. Applies water
      or waving solutions to hair and winds hair around rollers, or pin
      curls and finger-waves hair. Sets hair by blow-dry or natural-set, or
      presses hair with straightening comb. Suggests cosmetics for
      conditions, such as dry or oily skin. Applies lotions and creams to
      customer's face and neck to soften skin and lubricate tissues.
      Performs other beauty services, such as massaging face or neck,
      shaping and coloring eyebrows or eyelashes, removing unwanted
      hair, applying solutions that straighten hair or retain curls or
      waves in hair, and waving or curling hair. Cleans, shapes, and
      polishes fingernails and toenails [MANICURIST (personal ser.)
      331.674-010]. May be designated according to beauty service
      provided as Facial Operator (personal ser.); Finger Waver


                                         4
      (personal ser.); Hair Colorist (personal ser.); Hair Tinter (personal
      ser.); Marceller (personal ser.); Permanent Waver (personal ser.);
      Shampooer (personal ser.).
DOT 332.271-010 (Cosmetologist). Common knowledge suggests that a
hairstylist spends most of the day on his or her feet, not in a seated position
doing pushing and pulling. See Gutierrez v. Colvin, 844 F.3d 804, 808-09 (9th
Cir. 2016) (finding common knowledge of occupation a relevant
consideration). Consequently, any error in not including a pushing and pulling
limitation was inconsequential to the ultimate disability determination, as
Plaintiff could still have performed her past relevant work as a hairstylist at
least as generally performed.
                                    CONCLUSION
      The decision of the Social Security Commissioner is affirmed and this
case is dismissed with prejudice.
      IT IS SO ORDERED.



Date: September 16, 2019                     ___________________________
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge




                                         5
